DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 use language such as “in particular” and “preferably”, which do not clearly state the claim limitations as limiting on the scope of the claim. It is not clear if these further limitations are limiting the claim. See MPEP 2173.05(d).
Claim 9 is rejected due to its dependence from claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brudermann et al. (DE102010043031A1, made of record in IDS dated 07 May 2020, machine translation attached), hereinafter known as Brudermann.
Regarding claim 1, Brudermann discloses (Fig. 2) a field device (FG) having a metal housing (6), a connection line (12) guided through a cable bushing (14), and a radio module (24) having an antenna (28 or 36), wherein the antenna extends, at least in sections, outside of the housing (see Fig. 2), parallel to the connection line and in the cable bushing (see Fig. 2).
Regarding claim 3, Brudermann discloses (Fig. 2) wherein the antenna is configured as a rod antenna (see Fig. 2).
Regarding claim 5, Brudermann discloses (Fig. 2) wherein that the antenna is overmolded with the cable bushing (see Fig. 2).
Regarding claim 6, Brudermann discloses (Fig. 2) wherein a portion of the connection line (7) is connected to the radio module (9) and used as an antenna (11).
Regarding claim 7, Brudermann discloses (Fig. 2) a shield (part of coaxial cable 26) of the connection line (26) is connected to the radio module and used as an antenna (see Fig. 2).


Regarding claim 10, Brudermann discloses (Fig. 2) wherein a transmitting and receiving frequency of the radio module lies between 400 MHz and 10 GHz ([0020]).
	Regarding claim 11, Brudermann discloses (Fig. 2) wherein a transmitting and receiving frequency of the radio module lies between 2 GHz and 8 GHz ([0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brudermann in view of Flasza et al (U.S. Patent No. 6980174), hereinafter known as Flasza.
	Regarding claim 2, Brudermann teaches the limitations of claim 1, but does not teach further details regarding the antenna.
Flasza teaches (Figs. 1-11) the antenna is configured as a dipole antenna, in particular as a /4 or /2 dipole (col. 3, lines 64-67).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the antenna of Flasza in the antenna apparatus of Brudermann since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). A dipole antenna is a well-known antenna with good radiating properties.
Regarding claims 8-9, Brudermann teaches the limitations of claim 7, but does not teach further details regarding the antenna.

the frequency-selective circuit (15) is configured such that it is high-ohmic at a transmitting and receiving frequency of the radio module (col 4, lines 21-28).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the frequency selective circuit of Flasza to ground the shield of Brudermann since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Grounding of the shield ensures proper excitation and improves antenna performance.
Regarding claim 12, Brudermann teaches the limitations of claim 1, but does not teach further details regarding the antenna.
Flasza teaches (Figs. 1-11) wherein the antenna is configured as a /4 or /2 wire stub antenna (col. 3, lines 64-67).
Therefore, for the reasons stated in response to claim 2, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the antenna of Flasza in the antenna apparatus of Brudermann.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brudermann.
Regarding claim 4, Brudermann teaches the limitations of claim 1, but does not teach the location of the antenna.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the antenna completely in the cable bushing, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Minimizing the size of the antenna and integrating in in the device is a well-known technique to a skilled artisan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schauble et al. (U.S. Patent Application No. 20200185812) teaches a field device with an integrated antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896